Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 13, 2016

                                      No. 04-15-00405-CV

                           David GILLESPIE and Michael O'Brien,
                                       Appellants

                                                v.

                          A.L. HERNDEN and Frederick R. Zlotucha,
                                      Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-10278
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER

        The above appeal is set for submission and oral arguments on June 14, 2016, before the
following panel: Justice Karen Angelini, Justice Patricia O. Alvarez and Justice Jason Pulliam.
This order is to inform all parties and their counsel that the panel has changed to the following:
Justice Karen Angelini, Justice Marialyn Barnard and Justice Patricia O. Alvarez.


It is so ORDERED on June 13, 2016.

                                                PER CURIAM




ATTESTED TO: ___________________________________
            Keith E. Hottle
            Clerk of Court